DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the amendments and arguments filed 7/13/2021. Claims 1, 5, 7-8, 12, 14, 16, and 19-20 were amended.  Claims 2-4, 13, and 17-18 were canceled.  Claims1, 5-12, 14-16, and 19-20 are pending.
Allowable Subject Matter
Claims 1, 5-12, 14-16, and 19-20 allowed.
The following is an examiner’s statement of reasons for allowance: see the non-final rejection of 5/7/2021, page 6-7 and Applicant’s remarks of 7/13/2021 acknowledging allowable language and incorporating that language into independent form with the amendments of 7/13/2021.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELDON T BROCKMAN whose telephone number is (571)270-3263.  The examiner can normally be reached on Mon-Fri 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ELDON T BROCKMAN/Primary Examiner, Art Unit 3745